NO. 07-10-00496-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   JANUARY 21, 2011


                            PATRICK GARCIA, APPELLANT

                                             v.

                         DICKENS COUNTY, CITY OF SPUR,
                      SPUR INDEPENDENT SCHOOL DISTRICT
                     IN THEIR OFFICIAL CAPACITY, APPELLEES


            FROM THE 110TH DISTRICT COURT OF DICKENS COUNTY;

               NO. 4473; HONORABLE J. BLAIR CHERRY, JR., JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION

       Appearing pro se, Patrick Garcia attempts to appeal a summary judgment order

dismissing all claims he asserts against appellee Dickens County. Finding the summary

judgment order does not dispose of all parties to the litigation and is not an appealable

interlocutory order, we dismiss the appeal for want of appellate jurisdiction.


       According to the record, on July 23, 2010, Garcia filed suit against the county

seeking reformation of a deed to real property he acquired at a tax sale. The county

answered on August 30.        On October 7, it filed a motion for summary judgment
contending Garcia’s claims are barred by limitations and a deed reservation Garcia

complains of is permitted by statute.     The same day, the county filed a “motion to

dismiss,” in which it pointed out the City of Spur and the Spur Independent School

District also were grantors under the tax deed to Garcia and that he had failed to join

those entities. Garcia filed an amended petition on October 21 naming the city and the

school district as parties to his suit.


       In response to the county’s motion for summary judgment, the trial court signed

an order on November 1, “dismiss[ing] all claims asserted by Patrick Garcia against

Dickens County.” Garcia filed a notice of appeal on November 30. Now before us is a

motion filed by the county requesting dismissal of the appeal on the ground that the trial

court’s order of November 1 does not dispose of Garcia’s claims against the city and the

school district, and thus is an unappealable interlocutory order.     Garcia has filed a

response.


       Generally, an appeal may be taken only from a final judgment. See Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (stating rule). A judgment is final for

purposes of appeal if it disposes of all pending parties and claims. Id. at 191; North

East Independent School Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966); see

Farmer v. Ben E. Keith Co., 907 S.W.2d 495, 496 (Tex. 1995) (per curiam) (appellate

timetable runs from day trial court signs “whatever order disposes of any parties or

issues remaining before the court”). “Although a judgment following a trial on the merits

is presumed to be final, there is no such presumption of finality following a summary

judgment or default judgment.” In re Burlington Coat Factory Warehouse of McAllen,

                                            2
Inc., 167 S.W.3d 827, 829 (Tex. 2005). Certain interlocutory orders, however, are made

immediately appealable by statute. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014

(West 2008); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992).1 The

absence of an appealable order deprives an appellate court of jurisdiction to consider

the appeal. Qwest Communications Corp. v. AT&T Corp., 24 S.W.3d 334, 336 (Tex.

2000).


         Here, the county moved for summary judgment which the trial court granted. The

order expressly references the claims Garcia asserts against the county. It does not

mention the claims he asserts against the city and the school district and we conclude it

is not capable of such an interpretation. Moreover, the order does not come within any

of the limited categories of interlocutory orders made immediately appealable by statute.

We therefore lack appellate jurisdiction.       We dismiss Garcia’s appeal for want of

jurisdiction.2 Tex. R. App. P. 42.3(a).




                                                        James T. Campbell
                                                             Justice




         1
         A trial court may order an interlocutory appeal in a civil action not otherwise
available for interlocutory appeal on the occurrence of specified conditions. Tex. Civ.
Prac. & Rem. Code Ann. § 51.014(d) (West 2008). Those conditions have not occurred
here.
         2
        Because the appeal is dismissed for want of jurisdiction, we express no opinion
on the merits.
                                            3